Citation Nr: 0634625	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  97-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder impingement syndrome.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hiatal hernia with 
gastroesophageal reflux (GERD).

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fracture of the right scaphoid.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from February 1977 to 
September 1996 with prior active service from August 1976 to 
December 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted entitlement to service 
connection to left shoulder impingement syndrome, residuals 
of a fracture of the right scaphoid and for hiatal hernia, 
and assigned a zero percent (noncompensable) evaluation for 
each effective from October 1, 1996.  

An August 1997 rating decision assigned a 10 percent rating 
for residuals of a fracture of the right scaphoid effective 
from October 1, 1996.  An April 2002 supplemental statement 
of the case assigned a 10 percent rating for hiatal hernia 
with GERD.  A January 2006 rating decision assigned a 20 
percent evaluation for left shoulder impingement syndrome 
effective from October 1, 1996.  However, the issue of an 
increased evaluation for these disabilities remains on appeal 
because a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 
1 Vet. App. 160 (1991).  

The case was previously before the Board and in July 1999 the 
Board remanded the case for further development.  The case 
was returned to the Board and in September 2002, the Board 
undertook development under regulations that gave the Board 
the discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).  

The veteran was notified in December 2002 that the Board was 
developing additional evidence concerning his appeal and that 
arrangements would be made for a VA medical examination.  
Although development had been initiated by the Board, in 
accordance with a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (2003) that invalidated the duty-to-assist by the Board 
regulations codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii) 
(2002), the case was remanded in October 2003 for the RO to 
conduct the evidence development and initial consideration of 
additional evidence obtained would be by the AOJ.  

In a fax transmittal received on August 27, 2002, the veteran 
sent a report of an MRI to support a claim for an increased 
evaluation of the right shoulder.  That issue is referred to 
the agency of original jurisdiction for appropriate 
development.  


FINDINGS OF FACT

1.  The veteran is right handed. 

2.  The competent and probative medical evidence of record 
does not show limitation of motion of the veteran's left arm 
to 25 degrees from the side.  

3.  The veteran's service-connected hiatal hernia with GERD 
is manifested by occasional abdominal distress and 
gastroesophageal reflux.  There is no evidence of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health nor is there evidence of symptoms productive of severe 
impairment of health.

4.  The veteran is in receipt of the maximum schedular rating 
assignable for his right wrist fracture residuals.  Ankylosis 
of the right wrist is not shown and the right wrist does not 
present an exceptional or unusual disability picture. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for left shoulder impingement syndrome are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code (DC) 
5201 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for hiatal hernia with GERD are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.114, Diagnostic Code (DC) 7346 (2006) 
(effective before and after July 2, 2001).

3.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the right scaphoid are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5215 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001 and March 2004; 
rating decisions in October 1996, August 1997, and January 
2006; a statement of the case in August 1997; and a 
supplemental statement of the case in October 1997, and April 
2002.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in January 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II.  Pertinent legal criteria for increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  
Consideration of functional loss due to pain, however, is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).

This appeal arises from the veteran's dissatisfaction with 
his initial ratings following the grant of service 
connection.  In such a case, the Court has held that separate 
or "staged" ratings must be assigned where the evidence 
shows varying levels of disability for separate periods of 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  He has been afforded 
examinations and the opportunity to present argument and 
evidence in support of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).


III. Left shoulder impingement syndrome

An October 1996 rating decision granted entitlement to 
service connection for impingement syndrome of the left 
shoulder and assigned a noncompensable evaluation.  The 
veteran appealed the evaluation.  In a rating decision in 
January 2006, the RO assigned a 20 percent evaluation 
effective October 1, 1996.  This appeal arises from the 
veteran's dissatisfaction with the initial rating following 
the grant of service connection.  He contends that a higher 
evaluation is warranted.  

Service medical records show that the veteran complained of 
left shoulder pain in May 1978 which was assessed as painful 
range of motion.  In May 1979, he was seen for complaints of 
pain after playing softball and the assessment was a soft 
tissue injury.  An x-ray in July 1979 showed a questionable 
small density in the soft tissues just superior to the head 
of the femur which possibly represented bursitis.

The veteran's April 1996 retirement examination noted 
decreased range of left shoulder motion.  A June 1996 x-ray 
revealed a benign cystic change to the distal left clavicle.  
No evidence of fracture or dislocations was identified.  An 
August 1996 MRI was reported as normal.  Examination of the 
shoulder was normal except for pain on lateral raises.  The 
assessment was impingement syndrome.

At a July 1997 VA joints examination, the veteran reported 
that since his left shoulder was injured in 1979 he had had 
pain in the joint during weather changes.  The pain was 
aggravated by lifting with flares occurring on average of one 
weekly lasting 20 to 30 minutes and relieved by taking over-
the-counter medication as needed.  Examination of the left 
shoulder was entirely within normal limits with no swelling, 
tenderness, deformity, limitation of motion, abnormobility, 
or apparent dysfunction.  The diagnosis was history of left 
shoulder impingement without x-ray evidence of disease.  The 
examiner noted that any additional statements for Deluca 
purposes than mentioned above would have to be of purely 
speculative nature.  

VA outpatient treatment records and private medical records 
show complaints of pain.  In March 1999, the veteran 
complained that his left shoulder pain was worse with lifting 
especially on his job.  In October 1999, he had pain with 
full motion.  He received physical therapy.  In July 2001 at 
a rehabilitation consultation he had good range of motion 
with active abduction limited to 100 degrees.  His motor 
strength was good and reflexes were intact.  The impression 
was localized, superficial point tenderness over the anterior 
acromion.  A July 2001 x-ray was normal.  In November 2001, 
abduction was limited to 90 degrees.  At therapy in January 
2002, the range of motion was within normal limits with 
increased pain during abduction.  A November 2001 x-ray 
showed no evidence of chronic impingement syndrome and was 
unremarkable except for a 3 millimeter calcification adjacent 
to the left humeral head.  

At a July 2000 VA joints examination, the veteran complained 
of crepitus and pain in the left shoulder which happened 
approximately three times per week.  It was always caused by 
motion and aggravated by motion and the shoulder felt 
swollen.  When he had pain in the shoulder, he also had 
tenderness in the acromioclavicular (AC) joint.  He took 
medication for this several times a day.  Clinical findings 
were that the shoulder was normal in appearance with slight 
point tenderness to palpation over the AC joint only.  There 
was no pain anteriorly or posteriorly.  There was full range 
of motion in the anterior plane with discomfort but not pain 
when raising the arms to the full height for the final 10 
degrees of the elevation.  Laterally, the veteran had full 
range of motion and could raise his arm to 90 degrees 
asymptomatically; however, from 90 to 180 degrees he 
complained of discomfort and pain for the final 10 degrees.  
In the posterior plane the range of motion was full with 
minimal discomfort showed by the veteran.  The strength and 
sensory examination, musculoskeletal and neurological 
examinations of the left shoulder and upper arm were 
completely within normal limits otherwise.  The assessment 
was left shoulder impingement syndrome with residuals. 

In an addendum prepared in July 2001, the examiner noted that 
the veteran complained of mild discomfort but not pain in the 
final 10 degrees of the full range of motion in the anterior 
plane of the left shoulder's motion.  He also complained of 
discomfort but not pain with moving the arm from 90 to 180 
degrees in the lateral plane and also of mild discomfort 
through the full range of motion in the posterior plane.  He 
reported having pain and tenderness with repetitive motion 
but only three times a week.  There was no pain demonstrated 
in the examination.  The examiner stated that it was not 
possible to reproduce the pain the veteran experienced at 
work.  The examiner further stated that it was not possible 
to determine additional loss of range of motion without 
resorting to pure speculation.  

When seen in November 2001 and May 2002, examination revealed 
no periscapular atrophy and no point tenderness.  Range of 
motion was 180 degrees for anterior forward elevation, 90 
degrees for "IGHE" and 90 degrees for external rotation and 
80 degrees for internal rotation.  X-rays revealed 
calcifications at supraspinatus insertion on the left, 
otherwise within normal limits.  He received an injection at 
the November 2001 visit.  In May 2002, it was also noted that 
his left shoulder was negative for Hawkins and Neer tests, 
and apprehension.  There was no tenderness to palpation over 
the AC joint or tenderness with cross-body adduction.  

In April 2004, examination of the left shoulder revealed no 
effusion or erythema and no point tenderness.  His range of 
motion was active assisted abduction to 130 degrees and 
forward flexion to 130 degrees with decreased internal 
rotation.  His strength was 5/5.  

The Board finds that an evaluation greater than 20 percent is 
not warranted.  The RO has assigned a 20 percent evaluation 
under DC 5201 for left shoulder (minor arm) impingement 
syndrome.  Under 38 C.F.R. § 4.71a, DC 5201, a 20 percent 
rating is warranted where there is limitation of motion of 
the minor arm at shoulder level and also with limitation of 
motion of the minor arm to midway between the side and 
shoulder level.  Motion of the minor arm limited to 
25 degrees from the side warrants a 30 percent rating.

Normal forward elevation of the shoulder is from 0 to 180 
degrees, normal abduction is from 0 to 180 degrees, normal 
external rotation is from 0 to 90 degrees and normal internal 
rotation is from 0 to 90 degrees.  Forward flexion and 
abduction to 90 degrees amounts to "shoulder level."  38 
C.F.R. § 4.71, Plate I.  

The Board finds that the competent medical evidence of record 
does not show that the veteran's left shoulder disability 
limit motions of the left arm to 25 degrees from the side.  
Thus, the clinical findings do not support a finding of 
disability sufficient to justify an increased rating under DC 
5201.

The Board has considered evaluating the veteran's service-
connected left shoulder disability under other diagnostic 
codes.  Shoulder and arm disability based on impairment of 
the humerus, such as loss of head of the humerus; nonunion, 
fibrous union, or malunion of the humerus; or recurrent 
dislocation at the scapulohumeral joint is evaluate pursuant 
to 38 C.F.R. § 4.71a, DC 5202.  The record is negative for a 
diagnosis of any pathology set forth under DC 5202; therefore 
the Board finds that DC 5202 is not applicable.  Similarly, 
DC 5200 (for ankylosis of the scapula and humerus) is not 
applicable because ankylosis is not shown by the medical 
evidence.

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected left shoulder 
disability are contemplated in the 20 percent rating 
assigned.  There is no indication in the record that pain, 
due to disability of the left shoulder, causes functional 
loss greater than that contemplated by the 20 percent 
evaluation currently assigned.  Thus, there is no basis for a 
rating in excess of 20 percent.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra.

Consequently, the Board finds that the 20 percent evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  In denying the claim, 
the Board has considered all the evidence consistent with the 
Court's decision in Fenderson.  The preponderance of the 
evidence is against a rating in excess of 20 percent.  There 
is no basis for assignment of staged ratings.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's service-connected left shoulder 
disorder, the benefit-of-the-doubt doctrine is inapplicable.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, 
the claim is denied.

IV. Hiatal hernia with GERD

An October 1996 rating decision granted service connection 
and assigned a noncompensable evaluation for hiatal hernia 
effective from October 1, 1996.  The rating was later 
increased to 10 percent for hiatal hernia with GERD effective 
from October 1, 1996, under Diagnostic Code 7346.  This 
appeal arises from the veteran's dissatisfaction with the 
initial rating following the grant of service connection.  He 
contends that a higher evaluation is warranted.  

Effective July 2, 2001, the rating criteria used to determine 
the severity of disabilities affecting the digestive system 
were revised.  However, there were no substantive changes to 
DC 7346.  Under DC 7346, a 60 percent rating is warranted 
where there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted where there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal arm or 
shoulder pain, productive of considerable impairment of 
health.  With two or more such symptoms of less severity, a 
10 percent rating is appropriate.  38 C.F.R. § 4.114, DC 
7346.

The criteria for the definition of weight loss have changed 
during the pendency of the appeal.  Under the older criteria, 
weight loss is an appreciable loss which is sustained over a 
period of time.  38 C.F.R. § 4.112 (2000).  Under the newer 
criteria, minor weight loss is defined as losing 10-20 
percent of the baseline weight (sustained for three months or 
longer), and substantial weight loss is a loss of more than 
20 percent of the baseline weight (sustained for three months 
or longer).  38 C.F.R. § 4.112 (2006).

Service medical records show that in April 1987 the veteran 
was found to have hiatal hernia with reflux.  A barium 
swallow and upper gastrointestinal (GI) series in February 
1996 showed a small sliding hiatal hernia with large 
gastroesophageal reflux and mild reflux esophagitis.  

VA outpatient treatment records and Army medical center 
treatment records show the veteran was seen for complaints of 
epigastric pain and other GI symptoms.  In June 1997, it was 
noted that the veteran had a weight gain of 10 pounds or more 
during the previous six months.  His weight was 193 pounds.  

At a VA examination in July 1997, the veteran stated that he 
continued to have chest discomfort and mild nausea 
occasionally and denied any other GI symptoms.  Examination 
revealed pain locate in the mid-epigastric area and right 
lower quadrant, but specific organomegaly, tenderness, muscle 
spasm, guarding, masses, or distention was shown.  His weight 
of 194 pounds was unchanged from his maximum weight of the 
previous year.  The diagnosis was history of hiatal hernia 
with GERD.  

An upper gastrointestinal series (UGI) in December 1998 
revealed no evident esophageal, gastric, or proximal small 
bowel mucosal abnormality.  There was a small sliding hiatal 
hernia and mild gastroesophageal reflux was noted during the 
course of the examination.  There was no evident ulceration 
or mass.  When seen for follow-up in February 1999 the 
examiner doubted that symptoms of left chest pain were 
related to the gastrointestinal tract.   

At a VA examination in July 2000, the veteran complained of 
daily postprandial dyspepsia with gas almost at every meal 
and at least two meals a day.  He continued to take his 
medication but on an as needed basis rather than on a regular 
basis.  He also complained of an increase in eructation and 
flatus and that he was nauseated three times per week.  He 
had had no vomiting recently.  He had never had any 
hematemesis and had no history of hematochezia.  He noted the 
regurgitation of food particularly if he lay down after 
ingesting food before bed or taking a nap.  He also mentioned 
that medications used for his orthopedic complaints upset his 
stomach and aggravated his symptoms of dyspepsia.  

On examination in July 2000, the veteran's abdomen was 
essentially unremarkable.  There was increase in bowel sounds 
in all four quadrants.  The stool was negative for occult 
blood.  The examiner noted that the recent laboratory reports 
in the claims file indicated no evidence of anemia.  The 
assessment was hiatal hernia with GERD with no evidence of 
anemia.

When examined in July 2001, the assessment was moderately 
overweight (211 pounds) and a history of GERD.  His abdomen 
was soft, nontender and had no organomegaly.  He was advised 
to reduce his weight and continue with antireflux measures.  

In July 2001, a VA staff physician noted that the veteran's 
recent blood testing was all normal except for an impaired 
fasting blood series for which he was advised a modest weight 
reduction.  

At an upper endoscopy in March 2005 the veteran had 
complaints of heartburn.  He was taking "PPIs" and "H2RAs" 
intermittently.  His health status was that he had a mild 
problem.  Findings included a small hiatal hernia.  The 
diagnoses after endoscopy were esophagitis, non-erosive 
gastritis, and non-erosive duodenitis.  

At follow-up in May 2005, the veteran presented with 
dyspepsia and abdominal pain with a recent diagnosis of 
esophagitis.  His health status was healthy.  An endoscopy 
revealed small hiatus hernia at the distal esophagus without 
evidence of esophagitis; non-erosive gastritis at 
antrum/pylorus; and normal examined duodenal bulb and 
descending duodenum.  The diagnosis after endoscopy was 
hiatus hernia and non-erosive gastritis.  A flexible 
sigmoidoscopy in May 2005 revealed external hemorrhoids.

The veteran was seen for follow-up in August 2005 in a VA GI 
clinic and reported doing well over-all but he continued to 
have intermittent left upper quadrant/epigastric pain.  A 
sharp pain lasted two to three seconds and occurred 
approximately two times a week.  This was the same pain that 
he had for the past year which had almost resolved prior to 
his stopping taking his prescribed medication approximately 
one month earlier and had now increased in frequency.  The 
pain was brought on by drinking milk late at night or eating 
spicy foods.  He denied any shortness of breath, nausea, 
vomiting, or associated syncopal symptoms.  There was no 
hematemesis, no bright red blood in rectum, and no melena.  
He had been successfully able to lose 20 pounds.  His weight 
was approximately 198 pounds.  His abdomen had positive bowel 
sounds and was non-tender and non-distended.  A laboratory 
test in March 2005 was negative for H. Pylori in a tissue 
sample.  The assessment was GERD and hiatal hernia.  

Subsequently, a VA physician consulted with the veteran by 
telephone in August 2005 and reviewed the claims folder.  The 
veteran had no significant solid or liquid dyspepsia.  He had 
occasional belching with regurgitation after drinking milk or 
eating spicy food which occurred once or twice a week.  He 
denied substernal chest pain.  His symptoms have improved 
since he takes daily "PPI" and had lost weight, from 217 to 
198 pounds.  He denied hematemesis, melena, or vomiting.  He 
rarely had nausea.  He had never required dilatation.  He had 
good general health.  His hematocrit had not been tested.  He 
had good nutrition and had lost 20 pounds from May to August 
to reduce his symptoms.  The medical reviewer noted that a 
March 2005 endoscopy showed severe esophagitis with an ulcer.  
After treatment with PPI, a repeat endoscopy showed healing 
of esophagitis.  Both examinations showed a hiatus hernia.  
The diagnosis was hiatal hernia with resolved esophagitis 
after treatment.  There was no evidence of obstruction or 
spasm.

The Board finds that an initial evaluation in excess of 10 
percent is not warranted.  The veteran in this case was first 
diagnosed with hiatal hernia in April 1987.  At a VA 
examination in February 1996 he was diagnosed with a small 
hiatal hernia, large gastroesophageal reflux, and 
esophagitis.  Since that time, the veteran has continued to 
complain of epigastric distress involving pain, occasional 
heartburn, gas, recurrent belching, and nausea without 
vomiting.  In February 1999 esophagitis was not shown and 
mild gastroesophageal reflux was noted.  In July 2000 
regurgitation was reported upon lying down after eating.  
Although in March 2005 esophagitis was diagnosed, with 
treatment it was soon resolved.  More recently, he reported 
that his symptoms had improved with taking his daily 
medication.  His weight had remained in the same range until 
more recently when he has lost weight on the recommendation 
of his doctor.  This weight loss was suggested and encouraged 
by physicians and is not indicative of impaired health.  
Anemia has not been diagnosed.  Persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health has not 
been shown.  Dysphagia and pyrosis have not been identified 
or diagnosed.  Regurgitation occurred occasionally after 
eating or drinking certain foods.  Any shoulder pain the 
veteran experiences has been attributed to diagnosed 
bilateral shoulder disabilities.  The veteran has recurring 
symptoms of hiatal hernia and GERD.  His condition is long-
standing and persistent but is controlled with medication and 
is not productive of a considerable or severe impairment of 
health.  Therefore, the veteran is not entitled to a higher 
rating under the diagnostic code for rating hiatal hernia.  
38 C.F.R. § 4.114, DC 7346 (effective before and after July 
2, 2001).

GERD and esophagitis are not listed in the schedule for 
rating disabilities but are rated by analogy under the 
criteria for hiatal hernia, a closely related disease.  
38 C.F.R. § 4.20.  Symptoms have been included in the 
assigned evaluation and to assign a separate evaluation would 
amount to prohibited pyramiding under 38 C.F.R. § 4.14. 

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
Although the veteran more recently also has had a diagnosis 
of non-erosive gastritis, a higher evaluation would not be 
warranted under DC 7307 as a 30 percent rating requires 
chronic gastritis with multiple small eroded or ulcerated 
areas, and symptoms.  38 C.F.R. § 4.114, DC 7307 (effective 
before and after July 2, 2001).  The other diagnostic codes 
for gastrointestinal diseases are not applicable to the 
veteran's disorder since they regard other conditions for 
which he is not service-connected.

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show that the service-connected hiatal 
hernia with GERD warrants an evaluation in excess of 10 
percent since the initial evaluation was assigned.

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran. The 
preponderance of evidence is against the claim for an initial 
rating in excess of 10 percent for service-connected hiatal 
hernia with GERD.  The benefit-of-the-doubt doctrine is 
inapplicable, and the claim for this issue must be denied.  
38 U.S.C.A. § 5107(b).  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990). 

V. Residuals of fracture of the right scaphoid

This appeal arises from the veteran's dissatisfaction with 
the initial rating following the grant of service connection.  
He contends that a higher evaluation is warranted.  

Service medical records show that the veteran sustained a 
fracture of the right scaphoid in June 1996.  At his 
retirement examination in April 1996, the veteran complained 
that his right wrist was frequently stiff and decreased range 
of motion was found.  Based on these findings, he was sent 
for further evaluation and x-rays in June 1996 revealed a 
scaphoid fracture which was then placed in a cast.  In 
September 1996, he had minimal pain with full range of motion 
and decreased grip strength.  

At a July 1997 VA examination, the veteran complained of 
constant pain in his right wrist (dominant) aggravated by 
lifting and twisting.  Clinical findings revealed point 
tenderness over the palmar aspect of the right scaphoid 
proximal to the right thumb "PMJ" and grip strength on the 
right was reduced 20 percent compared to the left.  Dexterity 
was within normal limits.  Right wrist range of motion was 
within normal limits except for dorsiflexion which was 
limited to 50 degrees.  The diagnosis was residual of right 
scaphoid fracture without x-ray evidence of disease.  

VA outpatient treatment records and private medical records 
show that the veteran complained of pain.  Tenderness was 
shown in the anatomical snuffbox and with abduction.  The 
physical appearance was normal.  His wrist pain worsened with 
the repetitive movements at work.  October 1999 x-rays were 
consistent with a remote healed fracture.  In June 2000, 
findings in addition to pain and tenderness noted that 
sensation was intact and x-rays revealed no fracture and no 
abnormal findings with a question of mild degenerative joint 
disease.  The diagnosis was scaphoid-lunate arthritis of the 
right wrist.  

At a VA examination of joints in July 2000, the veteran 
complained of pain in the right wrist with motion and 
increased with repetitive motion for which he took 
medication.  The examiner noted that a July 1997 x-ray was 
essentially normal.  Clinical findings were a normal 
appearing right wrist, with minimal tenderness in the 
anatomical snuff-box.  There was full range of motion, no 
Tinel's sign was noted and grip strength in the neurologic 
examination of the hand was completely normal.  The 
assessment was fracture of the right scaphoid bone with 
residuals.

The July 2000 medical examiner provided a February 2001 
addendum and noted that the examination had been completely 
normal with a full range of motion about the wrist and 
totally normal examination without any tenderness.  It was 
not possible to reproduce the kind of motion and activity 
that the veteran did in his employment.  It was also not 
possible to determine original loss of motion without 
resorting to pure speculation.  

After review of the record, the Board finds that an 
evaluation in excess of 10 percent is not warranted.  In an 
October 1996 rating decision, service connection was granted 
for residuals of a fracture of the right wrist and a 
noncompensable evaluation was assigned under DC 5215.  The 
veteran disagreed with the evaluation and in an August 1997 
rating decision, the RO assigned a 10 percent evaluation 
under DCs 5099-5010, effective from October 1, 1996.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).  Degenerative arthritis established by X-ray findings 
may be rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003 (2006).

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Under DC 5215, a 10 percent disability rating is warranted 
where there is limitation of motion of the wrist on the major 
hand manifested by dorsiflexion limited to less than 15 
degrees or palmar flexion limited in line with the forearm.  
This is the maximum evaluation under DC 5215.

For VA purposes, normal range of motion of the wrist is to 70 
degrees for dorsiflexion and to 80 degrees for palmar flexion 
with 0 degrees shown with the wrist in line with the arm.  38 
C.F.R. § 4.71, Plate I (2006).

The veteran now receives the maximum schedular rating 
available.  A higher schedular rating under DC 5215 or DC 
5010 is not available.  The evidence of record shows that the 
limitation of motion of the right wrist is noncompensable 
under the appropriate diagnostic code, DC 5215.  However, 
there are x-ray findings of degenerative arthritis with 
limitation of motion of the wrist objectively confirmed by 
clinical findings.  Thus a rating of 10 percent is warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes, 5003, 5010, 5215.  

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected right wrist 
disability are contemplated in the 10 percent rating assigned 
to the right wrist.  There is no indication in the record 
that pain, due to disability of the right wrist, causes 
functional loss greater than that contemplated by the 10 
percent evaluation currently assigned.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

In this case, the veteran has never been diagnosed with or 
been shown to have ankylosis (immobility and consolidation) 
of the right wrist as on examination he has demonstrated 
range of motion in all directions.  Therefore, a higher 
evaluation under DC 5214 is not for application.  The Board 
further observes that, in light of the holding in Johnston v. 
Brown, 10 Vet. App. 80 (1997), the veteran is not entitled to 
a higher rating under 38 C.F.R. §§ 4.40 and 4.45 as 10 
percent is the maximum rating available under DC 5215.

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extra-schedular basis.  The veteran 
has not required frequent periods of hospitalization for his 
right wrist and the VA examinations are void of any finding 
of exceptional limitation due to the right wrist beyond that 
contemplated by the schedule of ratings.  In addition, 
evidence of record shows that in March 2003 he reported being 
a full time college student.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating are not met.  See 38 
C.F.R. § 3.321(b)(1) (2006).

Consequently, the Board finds that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  In denying the claim, the Board 
has considered all the evidence consistent with the Court's 
decision in Fenderson.  The preponderance of the evidence is 
against a rating in excess of 10 percent.  There is no basis 
for assignment of staged ratings.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's service-connected right wrist disability, the 
benefit-of-the-doubt doctrine is inapplicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the claim 
is denied.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for left shoulder impingement syndrome is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia with GERD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right scaphoid fracture is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


